Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00604-CV

     IN RE: A PURPORTED LIEN OR CLAIM AGAINST 33.906 ACRES OF REAL
                  PROPERTY IN KENDALL COUNTY, TEXAS

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 16-293
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 28, 2016

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                   PER CURIAM